


110 S3454 IS: Iraq Self-Sufficiency and American

U.S. Senate
2008-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		110th CONGRESS
		2d Session
		S. 3454
		IN THE SENATE OF THE UNITED STATES
		
			September 9, 2008
			Mr. Dorgan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To transfer unexpended Iraq reconstruction funds to
		  develop renewable energy and improve energy efficiency in the United States,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Iraq Self-Sufficiency and American
			 Energy Independence Act of 2008.
		2.FindingsCongress finds that—
			(1)Iraq has abundant
			 financial resources to fund relief and reconstruction projects;
			(2)(A)in November 2007, the
			 Government of Iraq estimated that oil income in 2008 would amount to
			 $35,000,000,000; but
				(B)with high crude oil prices and Iraq
			 oil production at record levels, the Special Inspector General for Iraq
			 estimates that oil revenues could exceed $70,000,000,000;
				(3)Iraqi Deputy
			 Prime Minister Barham Salih stated recently that Iraq does not need
			 financial assistance.;
			(4)the Government
			 Accountability Office estimates that the Government of Iraq—
				(A)has accumulated a
			 budget surplus of approximately $29,000,000,000 from fiscal year 2005 through
			 2007; and
				(B)will accumulate a
			 budget surplus of between $38,200,000,000 and $50,300,000,000 for fiscal year
			 2008;
				(5)according to the
			 July 2008 quarterly report of the Special Inspector General for Iraq—
				(A)Congress has
			 appropriated $43,560,000,000 for the major United States reconstruction
			 accounts in Iraq; but
				(B)over
			 1/4 of those funds, or $12,570,000,000, have not yet been
			 expended, including unobligated funds from appropriations for prior fiscal
			 years; and
				(6)those unexpended
			 funds would be put to much better use in developing renewable energy sources
			 and improving energy efficiency for the United States, so as to reduce the
			 dependence of the United States on foreign oil.
			3.Transfer of Iraq
			 reconstruction funds for renewable energy and energy efficiency in the United
			 States
			(a)TransferIn the case of the amounts described in
			 subsection (b)—
				(1)(A)2/3 of the amounts
			 shall be transferred to the Office of Energy Efficiency and Renewable Energy of
			 the Department of Energy; and
					(B)1/3 of the amounts
			 shall be transferred to the Office of Science of the Department of Energy;
			 and
					(2)the amounts shall
			 be available, until expended, for research, development, and demonstration to
			 develop renewable energy and improve energy efficiency in the United
			 States.
				(b)Covered
			 amountsThe amounts described
			 in this subsection are any amounts that are unexpended as of the date of
			 enactment of this Act among amounts as follows:
				(1)Amounts in the Iraq Relief and
			 Reconstruction Fund.
				(2)Amounts in the Iraq Security Forces
			 Fund.
				(3)Amounts for the Economic Support Fund
			 authorized under chapter 4 of part II of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2346 et seq.) that are available for Iraq.
				
